953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ivee R. MILES-SLATER, Plaintiff-Appellant,v.COMPUTER BASED SYSTEMS, INCORPORATED, Defendant-Appellee.
No. 91-2686.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 3, 1992.Decided Jan. 28, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-91-299-A)
Ivee R. Miles-Slater, appellant pro se.
Matthew Whalen Lucas, Vienna, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Ivee R. Miles-Slater appeals from the district court's order denying her motion to supplement the record.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Miles-Slater v. Computer Based Sys., No. CA-91-299-A (E.D.Va. Aug. 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.